DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 16/679,692 filled on 11/11/2019.
Claims 1-20 are presented for examination.

Claim Objections
Claims 1-3, 8, 10-12, 17 and 19-20 are objected to because of the following informalities:
a)	Regarding claim 1, the acronym word, "3D" should be presented for what it stands for, i.e., three-dimensional. Claims 10 and 19 are objected for the same reasons as discussed above with respect to claim 1. Appropriate correction is required.
b)	Claim 2 cites the phrase “if”, wherein the phrase “if” is conditional, not given a positive limitation for the claimed invention, and therefore, a patentable weight would not be given to claim 2 unless the phrase “if” in claim 2 is corrected as “when”. Claims 3, 8, 11-12, 17 and 20 are objected for the same reasons as discussed above with respect to claim 2. Appropriate correction is required.

Abstract/Specification/Drawing Objections
The abstract of the disclosure is also objected to because of a presence of acronym word, "3D", which should be presented for what it stands for, i.e., three-dimensional.  Appropriate correction is required.  
Specification, Para. [0116] cites “memory 320”, but there is no memory 320 found in the drawing, filed on 11/11/2019. Therefore the reference number “320” is vague. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 8, 11-12, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 2 cites the phrase “if”, which renders the claim indefinite because it is not clear whether the limitations before the phrase “if” are part of the claimed invention. To overcome the rejection under 35 U.S.C. 112(b), the examiner suggests that “if” to be corrected as “when”.
Claim 3 cites the phrase “if”, which renders the claim indefinite because it is not clear whether the limitations before and after the phrase “if” are part of the claimed invention. To overcome the rejection under 35 U.S.C. 112(b), the examiner suggests that “if” to be corrected as “when”. Claims 8, 11-12, 17 and 20 are also rejected under 35 U.S.C. 112(b) for the same reason as discussed above with respect to claim 2 and/or claim 3, and the examiner suggests that “if” to be corrected as “when” in claims 8, 11-12, 17 and 20 also in order to overcome the rejection.
Claim 7 directly depends on claim 1 and recites the phrase “the at least one robot”, but there is no robot cited in claim, which lacks sufficient antecedent basis in the claim 7.
Claim 16 directly depends on claim 10 and recites the phrase “the at least one robot”, but there is no citation of “at least one robot” in the search task group, which lacks sufficient antecedent basis in the claim 16.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6, 8, 10-13, 15, 17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Analysis (Claim 1)
Step 1: Statutory Category-Yes
The claim 1 is directed to "An article searching method”.  

Step 2A-Prong 1: Judicially Exception Recited-Yes
The claim 1 recites the limitations of: receiving a search task for searching for an article to be searched; acquiring, based on the search task, a 3D model corresponding to the article to be searched; determining a search task group for searching for the article to be searched; and searching for the article to be searched based on the acquired 3D model and in combination with the search task group, wherein the search task group shares a search result in the process of searching for the article to be searched. The highlighted elements are considered to be directed to mental processes.  These limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in mental process upon a visual observation, such as a human may look around the shelf in the warehouse and search for a specific product and/or visit a book library and search for a book based on the acquired information, such as shape, size, barcode, coverage, packaging, etc., and therefore, nothing in the claim elements precludes the step from practically being performed in the mental process.    

Step 2A—Prong 2:  Practical Application-No
The claim 1 cites “shares a search result” are also a mental process and does not integrate the abstract idea into a practical application because it does do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea.   

Step 2B: Inventive Concept-No
 Claims 1 is evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
As discussed with respect to Step 2A Prong Two, there is no additional elements in the claim and the receiving, acquiring are data collection and determining, searching and share search result amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim is ineligible.

Analysis (Claim 10)
Step 1: Statutory Category-Yes
The claim 10 is directed to "A robot”.  

Step 2A-Prong 1: Judicially Exception Recited-Yes
The claim 10 recites the limitations of: the memory stores an instruction program executable by the at least one processor, wherein, the instruction program, when being executed by the at least one processor, cause the at least one processor to perform the steps of: receiving a search task for searching for an article to be searched; acquiring, based on the search task, a 3D model corresponding to the article to be searched; determining a search task group for searching for the article to be searched; and searching for the article to be searched based on the acquired 3D model and in combination with the search task group, wherein the search task group shares a search result in the process of searching for the article to be searched. The highlighted elements are considered to be directed to mental processes, such as a human may look around the shelf in the warehouse and search for a specific product and/or visit a book library and search for a book based on the acquired information, such as shape, size, barcode, coverage, packaging, etc., and therefore,.  These limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in mental process upon a visual observation, but for the recitation of “memory, processor and instruction program”.  That is, other than reciting “memory, processor and instruction program” nothing in the claim elements precludes the step from practically being performed in the mental process.    

Step 2A—Prong 2:  Practical Application-No
The claim 10 recites additional elements “memory, processor and instruction program” for receiving, acquiring determining and searching steps. The claim element “shares a search result” is mental process and/or form of insignificant extra-solution activity.  Accordingly, the claimed elements do not integrate the abstract idea into a practical application because it does do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea.   

Step 2B: Inventive Concept-No
 Claims 10 is evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
As discussed with respect to Step 2A Prong Two, the additional element ““memory, processor and instruction program” in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim is ineligible.

Analysis (Claim 19)
Step 1: Statutory Category-Yes
The claim 19 is directed to "A non-volatile computer-readable medium”.  

Step 2A-Prong 1: Judicially Exception Recited-Yes
The claim 19 recites the limitations of: the computer to perform the steps of: receiving a search task for searching for an article to be searched; acquiring, based on the search task, a 3D model corresponding to the article to be searched; determining a search task group for searching for the article to be searched; and searching for the article to be searched based on the acquired 3D model and in combination with the search task group, wherein the search task group shares a search result in the process of searching for the article to be searched. The highlighted elements are considered to be directed to mental processes, such as a human may look around the shelf in the warehouse and search for a specific product and/or visit a book library and search for a book based on the acquired information, such as shape, size, barcode, coverage, packaging, etc., and therefore,.  These limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in mental process upon a visual observation, but for the recitation of “computer”.  That is, other than reciting “computer” nothing in the claim elements precludes the step from practically being performed in the mental process.    

Step 2A—Prong 2:  Practical Application-No
The claim 19 recites additional elements “computer” for receiving, acquiring determining and searching steps. The claim element “shares a search result” is mental process and/or form of insignificant extra-solution activity.  Accordingly, the claimed elements do not integrate the abstract idea into a practical application because it does do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea.   

Step 2B: Inventive Concept-No
 Claims 19 is evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
As discussed with respect to Step 2A Prong Two, the additional element “computer” in the claim amount to no more than mere instructions to apply the exception using a generic computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim is ineligible.
Dependent Claims 2-4, 6, 8, 11-13, 15, 17 and 20 are determined to be directed to an abstract idea based on similar rationale since no feature in the claims alter the abstract idea. 
Therefore, Claims 1-4, 6, 8, 10-13, 15, 17 and 19-20 are ineligible UNDER 35 USC 101 and are rejected under 35 USC § 101.

Claim Rejections - 35 USC § 101
35 USC § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-20 are rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter. Claim 19 recites a “non-volatile computer- readable storage medium” which appears to cover both transitory and non-transitory embodiments. The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. Furthermore, non-volatile CRM may be a signal, it is not same as non-transitory. Original specification, filed 11/11/2019, Para. [0116], recites “The storage medium may be any medium” which does not limit the computer-readable medium as a non-transitory medium and the examiner broadly interpreted the computer-readable medium is a transitory medium. A transitory medium does not fall into any of the 4 categories of invention (process, machine, manufacture, or composition of matter). See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
The Examiner suggests that the Applicant amends the claim 19 as "A non-[[volatile]]transitory computer-readable storage medium…." in order to properly render the claims in statutory form in view of their broadest reasonable interpretation in light of the originally filed specification.
Claim 20 is also rejected by the virtue of their dependency on claim 19.

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Francis et al. (US 8,984,136) (hereinafter Francis) in view of Kohler et al. (US 8,386,079) (hereinafter Kohler).

Claim 1. Francis teaches an article searching method (See Abstract, “methods to identify the object), comprising:
receiving a search task for searching for an article to be searched (See Abstract, and/or Col. 4, lines 22-36, and/or Col. 10, line 1, and/or Col. 12, line 26, 49-50, and/or Col. 21, lines 15-“the robot may receive a command to retrieve a soda from the refrigerator, and/or the robot identify the object”, same as claimed);
acquiring, based on the search task, a model corresponding to the article to be searched (See Col. 12, lines 59-60, “a robot may include an application enabling the robot to identify the object based on the identifier” and/or see Col. 13, lines 41-49, and/or Col. 16, lines 63-67, “the robot  may capturing images and identify objects within image and provide annotations (such as mass, shape, material, etc.) of the objects”, and/or see Col. 15, lines 8-15, “a robot builds shapes and appearances of all objects in a scene and performs object recognition, and further, shapes can be matched with a 3D warehouse of the object”, which constitutes the same as claimed);
determining a search task group for searching for the article to be searched (See Col. 12, lines 10-18, “the robot may query the cloud with a captured image to identify an object”, and/or the robot may query another robot directly to request information about the object, such as an image of an alternate view of the object”, and/or see Fig. 4, Col. 9-10, “robots 402, 406, and 408 have captured images of the objects from a different perspective, and the robot 404 can download data indicating images seen by the other robots 402, 406, and 408 and identify an object using various views”, same as claimed); and
searching for the article to be searched based on the acquired model (See Col. 12, lines 10-18, 49-54, “the robot may query the cloud with a captured image to identify an object”) and in combination with the search task group, wherein the search task group shares a search result in the process of searching for the article to be searched (See Col. 3, lines 66-67, Col. 4, lines 1-11, and/or Fig. 4, Col.9, lines  35-43,  “robots may interact with the cloud and share information with other cloud computing devices”).
The teaching of Francis teaches searching for an article (See Col. 12, lines 59-60, Col. 13, lines 1-3, 43-45, Col. 19, lines 35-45, “robot identify an object”).  Nevertheless, the teaching of Francis does explicitly spell out, “3D model, and searching for the article based on the 3D model”.
However, Kohler et al. (US 8,386,079) teaches, 3D model (See Col. 3, line 56, and/or Col. 11, lines 48-49, and/or Col. 14, lines 32-42, and/or Col. 16, lines 23-27, discloses “thee-dimensional model”), and searching for the article based on the 3D model (See Col. 4, lines 15-16, and/or Col. 16, lines 28-35, “the search may be performed based on the model” and/or see Col. 12, lines 3, “three-dimensional object search” and/or Col. 12, and in lines 21-22, “the results of the search may include three-dimensional objects”, and/or see Col. 12, lines 54-61, “search may be performed based on a model of the boots”).
The examiner notes that the prior art, the teaching of Kohler teaches the general conditions of the claimed invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Francis with the teaching of Kohler to incorporate the feature in order to determine semantic information associated with object to be used by the robot to complete a task.

Claim 2. The teaching of Francis as modified by the teaching of Kohler teaches the method according to claim 1, wherein the acquiring the 3D model corresponding to the article to be searched comprises:
finding the 3D model corresponding to the article to be searched in a local 3D model set (See Francis, Col. 31-32, “The robot 1400 may search the local database and determine that "soda" may be related to a "soda bottle" or a "soda can." The robot 1400 may also search the local database for fridge”, and see Kohler, Col. 11, lines 38-41, “The model of the object may be received by a server or by the robotic device from a database storing three-dimensional models of objects in some instances”, and Col. 14, lines 32-38, “the robotic device 600 may receive data from the cloud describing two-dimensional and/or three-dimensional model of the object, data indicating an identity of an object in the image, or other information related to or associated with characteristics about the object”); and
using the found 3D model as the 3D model corresponding to the article to be searched if the 3D model corresponding to the article to be searched is found in the local 3D model set (See Francis, see Col. 4, lines 29-31, “the robot may access an "office" database of objects to perform recognitions”, and/or Kohler,  Col. 3, lines 55-58, “the information associated with the object may include a three-dimensional model of the object stored in a three-dimensional object database, or a model stored in a database including shapes of objects”, and/or Col. 11, lines 63-67, “performing a search of a database for information associated with the object, for example, a document search, an image search, video search, audio search, or product search may be performed based on a model of the object”, and/or Col. 13, lines 16-26, “perfom1ing a search of a database for information associated with the object”).
The examiner notes that the prior arts, the teaching of Francis and the teaching of Kohler teaches the general conditions of the claimed invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Francis with the teaching of Kohler to incorporate the feature in order to complete a task utilizing the object using semantic information.

Claim 3. The teaching of Francis as modified by the teaching of Kohler teaches the method according to claim 2, further comprising:
searching for the 3D model corresponding to the article to be searched in a network if the 3D model corresponding to the article to be searched is not found in the local 3D model set (See Francis, Col. 12, lines 49-51, “the robot may query the cloud to identify an object and details of the object to enable the robot to interact with the object”, and/or see Kohler, Col. 11, lines 63-67, Col. 12, lines 1-7, discloses “product search may be performed based on a model of the object and a web search may be performed using an internet search engine”. The examiner notes that the prior arts, the teaching of Francis and the teaching of Kohler teaches the general conditions of the claimed invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Francis with the teaching of Kohler to incorporate the feature in order to complete a search task more productively);
if the 3D model corresponding to the article to be searched is searched out in the network, using the searched 3D model as the 3D model corresponding to the article to be searched (see Kohler, Col. 11, lines 63-67, Col. 12, lines 1-7, discloses “product search may be performed based on a model of the object);
storing the searched 3D model to the local 3D model set (See Kohler, Col. 3, lines 55-58, “the information associated with the object may include a three-dimensional model of the object stored in a three-dimensional object database”);
searching for a picture corresponding to the article to be searched in the network if the 3D model corresponding to the article to be searched is not searched out in the network (See Kohler, Col. 4, lines 4-30, “results of the search is received from webpage” and/or see Col. 14, lines 40-42, “the cloud may be able to identify a television and provide a three-dimensional model of the television”); and
acquiring a 3D model corresponding to the article to be searched established based on the picture at a cloud end (See Francis, Col. 14, lines 26-35, “server on the cloud may interpret objects, and farther, shapes can be matched with a three-dimensional warehouse or database of objects to identify representations of the point maps”, and/or Col. 15, lines 8-15, “shapes can be matched with a 3D warehouse of objects to identify representations of the point clouds”, and/or see Kohler, Col. 13, lines 27-45, Col. 14, lines 32-42, “the robot may receive a three-dimensional model of the object from the cloud”); and
storing the established 3D model to the local 3D model set (See Kohler, Col. 3, lines 55-58, “the information associated with the object may include a three-dimensional model of the object stored in a three-dimensional object database”).
The examiner notes that the prior arts, the teaching of Francis and the teaching of Kohler teaches the general conditions of the claimed invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Francis with the teaching of Kohler to incorporate the feature in order to complete a search task more productively.

Claim 4. The teaching of Francis as modified by the teaching of Kohler teaches the method according to claim 1, wherein the determining the search task group for searching for the article to be searched comprises:
determining the search task group for searching for the article to be searched based on a priority of the search task and priorities of tasks currently performed by other robots (See Francis, Col. 23, lines 10-57, Col. 24, lines 21-63, discloses all conditions for the claimed invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Francis with the teaching of Kohler to incorporate the feature in order to complete a search task more productively).

Claim 5. The teaching of Francis as modified by the teaching of Kohler teaches the method according to claim 1, wherein the searching for the article to be searched based on the acquired 3D model and in combination with the search task group comprises:
determining a search region corresponding to at least one robot in the search task group (See Francis, Col. 17, lines 24-34, “the user may request the robot to perform a mapping and inventory of objects in the bedroom” and/or see Col. 21, lines 15-29, “the robot to retrieve an object (e.g., a Phillips-head screwdriver) from an area (e.g., the garage)”);
sending a search instruction to the at least one robot in the search task group, such that each robot in the search task group performs searching in the corresponding search region based on the 3D model (See Francis, Col. 4, lines 36-37, “the robot may receive a command to retrieve a soda from the refrigerator”, and/or Col. 12, lines 10-18, and/or Col. 18, lines 28-31, “the robot may query another robot directly to request information about the object”, and see Col. 19, lines 32-33, “the cloud may send to the robot instructions that are associated with the situational information and executable by the robot”. Additionally, see Kohler, Col. 7, lines 13-14, “control the robotic device 200 based on the program instructions”, Col. 14, lines 22-31, “the robot may query another robot directly to request information about the object” and Col. 12, lines 54-55, “a search may be performed based on a model of the boots”).
The examiner notes that the prior arts, the teaching of Francis and the teaching of Kohler teaches the general conditions of the claimed invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Francis with the teaching of Kohler to incorporate the feature in order to complete a search task more productively.

Claim 6. The teaching of Francis as modified by the teaching of Kohler teaches the method according to claim 1, wherein the searching for the article to be searched based on the acquired 3D model and in combination with the search task group comprises:
acquiring a monitoring picture captured by a monitoring system (See Francis, Col. 11, lines 59-62, Col. 13, lines 41-42, Col. 16, lines 64-67, “a robot may capture many images of objects using any number of sensors, such as a camera (still pictures or video feeds), infrared sensors, etc. and performing object recognition and location of the object); and
searching for the article to be searched corresponding to the 3D model based on the monitoring picture (See Francis, Col. 13, lines 41-42, Col. 16, lines 64-67, “a robot may capture images of objects and performing object recognition and location of the object, and see Kohler, Col. 4, lines 15-16, Col. 11, lines 63-67, “the search may be performed based on the model”). The examiner notes that the prior arts, the teaching of Francis and the teaching of Kohler teaches the general conditions of the claimed invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Francis with the teaching of Kohler to incorporate the feature in order to complete a search task more productively.

Claim 7. The teaching of Francis as modified by the teaching of Kohler teaches the method according to claim 1, wherein the searching for the article to be searched based on the acquired 3D model and in combination with the search task group comprises:
acquiring a history position set corresponding to the article to be searched, wherein the history position set is configured to record at least one history position of the article to be searched and a search count that the article to be searched is searched out at each history position (See Francis, Col.29, lines 57-67, and Col. 30, lines 1-14 discloses the general conditions of the claimed feature and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Francis with the teaching of Kohler to incorporate the claimed feature in order to complete a search task more productively); and
sending a search instruction to the at least one robot in the search task group, such that each robot in the search task group searches for the article to be searched based on the 3D model and in combination with the history position set (See Francis, Col. 12, lines 10-18, Col. 18, lines 28-31, and/or see Kohler, Col. 7, lines 13-14, Col. 14, lines 22-31, Col. 12, lines 54-55, discloses the general conditions of the claimed feature and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Francis with the teaching of Kohler to incorporate the feature in order to complete a search task more productively). The examiner notes that the prior arts, the teaching of Francis and the teaching of Kohler teaches the general conditions of the claimed invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Francis with the teaching of Kohler to incorporate the feature in order to complete a search task more productively.

Claim 8. The teaching of Francis as modified by the teaching of Kohler teaches the method according to claim 7, wherein when the search result comprises information indicating that the article to be searched is searched out, the method further comprises:
judging whether a position where the article to be searched is searched out pertains to the history position set (See Francis, Col. 19, lines 11-34, “analyze (1) how the robot has interacted with the object in the past, (2) what the interaction included, (3) what environment the interaction occurred in, etc. In embodiments, the cloud may identify and send to the robot instructions that are associated with the situational information and executable by the robot”);
updating the search count corresponding to the position where the article to be searched is searched out if the position pertains to the history position set (See Francis, Col. 27, lines 19-32); and
recording the position where the article to be searched is searched out in the history position set and the search count corresponding to the position if the position does not pertain to the history position set (See Francis, Col. 21, lines 55-60, “The global database may include situational data that the server may use to maintain a historical record or log of objects, object locations, interactions between a robot and the object, timestamps associated with the interaction, etc.”). The examiner notes that the prior arts, the teaching of Francis and the teaching of Kohler teaches the general conditions of the claimed invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Francis with the teaching of Kohler to incorporate the feature in order to complete a search task more productively.

Claim 9. The teaching of Francis as modified by the teaching of Kohler teaches the method according to claim 1, wherein when the search result comprises information indicating that the article to be searched is searched out, the method further comprises:
generating a prompt message indicating that the article to be searched is searched out (See Francis, Col. 4, lines 38-40, “The robot may send the command to the server as an input or may optionally use the robot's database of the area to recognize the refrigerator and the soda”, and/or see Col. 22, lines 60-67, col. 23, lines 1-9, “the feedback may be used to confirm data associated with the recognized object, update data associated with the recognized object. The robot
may use the identifier to recognize the object to a predetermined level of certainty and send intonation about the recognition of the object to the server”);
receiving a confirm message for determining the article to be searched (See Francis, Col. 18, 61-67, Col. 19, lines 1-10, “The cloud may send data associated with the recognized object to the robot, such as an identifier associated with the recognized object, one or more physical characteristics of the object, one or more instructions executable by the robot to interact with the recognized object, etc.”); and
sharing the confirm message in the search task group, such that the search task group confirms that the search task is completed (See Francis, Fig. 4, “robots may interact with the cloud and share information with other cloud computing devices”, and/or Col. 22, lines 60-62, “the feedback may be used to confirm or correct data associated with the recognized object”, and/or see Col. 9-10, “each robot 402,404,406 and 408 shares experiences with each other”).
The examiner notes that the prior arts, the teaching of Francis and the teaching of Kohler teaches the general conditions of the claimed invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Francis with the teaching of Kohler to incorporate the feature in order to complete a search task more productively.

Claim 10. Francis teaches a robot (See Fig. 2B-2C, and/or Fig. 3 and/or Fig. 4) comprising:
at least one processor (See Fig. 2A, Col. 6, lines 66-67, “the client device 200 is configured as a robot, comprising processor 202); and
a memory communicably connected to the at least one processor (See Fig. 2A, “memory 204”); wherein
the memory stores an instruction program executable by the at least one processor, wherein, the instruction program, when being executed by the at least one processor (See Col. 7, lines 12-21, “the storage 204 may be used for compiling data from various sensors 206 of the robot and storing program instructions. The processor 202 may be coupled to the storage 204 and may be configured to control the robot based on the progran1 instructions”), cause the at least one processor to perform the steps of:
receiving a search task for searching for an article to be searched (See Abstract, and/or Col. 4, lines 22-36, and/or Col. 10, line 1, and/or Col. 12, line 26, 49-50, and/or Col. 21, lines 15-“the robot may receive a command to retrieve a soda from the refrigerator, and/or the robot identify the object”, same as claimed); 
acquiring, based on the search task, a model corresponding to the article to be searched (See Col. 12, lines 59-60, “a robot may include an application enabling the robot to identify the object based on the identifier” and/or see Col. 13, lines 41-49, and/or Col. 16, lines 63-67, “the robot  may capturing images and identify objects within image and provide annotations (such as mass, shape, material, etc.) of the objects”, and/or see Col. 15, lines 8-15, “a robot builds shapes and appearances of all objects in a scene and performs object recognition, and further, shapes can be matched with a 3D warehouse of the object”, which constitutes the same as claimed);
determining a search task group for searching for the article to be searched (See Col. 12, lines 10-18, “the robot may query the cloud with a captured image to identify an object”, and/or the robot may query another robot directly to request information about the object, such as an image of an alternate view of the object”, and/or see Fig. 4, Col. 9-10, “robots 402, 406, and 408 have captured images of the objects from a different perspective, and the robot 404 can download data indicating images seen by the other robots 402, 406, and 408 and identify an object using various views”, same as claimed); and
searching for the article to be searched based on the acquired model (See Col. 12, lines 10-18, 49-54, “the robot may query the cloud with a captured image to identify an object”) and in combination with the search task group, wherein the search task group shares a search result in the process of searching for the article to be searched (See Col. 3, lines 66-67, Col. 4, lines 1-11, and/or Fig. 4, Col.9, lines  35-43,  “robots may interact with the cloud and share information with other cloud computing devices”).
The teaching of Francis teaches searching for an article (See Col. 12, lines 59-60, Col. 13, lines 1-3, 43-45, Col. 19, lines 35-45, “robot identify an object”).  Nevertheless, the teaching of Francis does explicitly spell out, “3D model, and searching for the article based on the 3D model”.
However, Kohler et al. (US 8,386,079) teaches, 3D model (See Col. 3, line 56, and/or Col. 11, lines 48-49, and/or Col. 14, lines 32-42, and/or Col. 16, lines 23-27, discloses “thee-dimensional model”), and searching for the article based on the 3D model (See Col. 4, lines 15-16, and/or Col. 16, lines 28-35, “the search may be performed based on the model” and/or see Col. 12, lines 3, “three-dimensional object search” and/or Col. 12, and in lines 21-22, “the results of the search may include three-dimensional objects”, and/or see Col. 12, lines 54-61, “search may be performed based on a model of the boots”).
The examiner notes that the prior art, the teaching of Kohler teaches the general conditions of the claimed invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Francis with the teaching of Kohler to incorporate the feature in order to determine semantic information associated with object to be used by the robot to complete a task.

Claim 11. The teaching of Francis as modified by the teaching of Kohler teaches the robot according to claim 10, wherein the acquiring the 3D model corresponding to the article to be searched comprises:
finding the 3D model corresponding to the article to be searched in a local 3D model set (See Francis, Col. 31-32, “The robot 1400 may search the local database and determine that "soda" may be related to a "soda bottle" or a "soda can." The robot 1400 may also search the local database for fridge”, and see Kohler, Col. 11, lines 38-41, “The model of the object may be received by a server or by the robotic device from a database storing three-dimensional models of objects in some instances”, and Col. 14, lines 32-38, “the robotic device 600 may receive data from the cloud describing two-dimensional and/or three-dimensional model of the object, data indicating an identity of an object in the image, or other information related to or associated with characteristics about the object”); and
using the found 3D model as the 3D model corresponding to the article to be searched if the 3D model corresponding to the article to be searched is found in the local 3D model set (See Francis, see Col. 4, lines 29-31, “the robot may access an "office" database of objects to perform recognitions”, and/or Kohler,  Col. 3, lines 55-58, “the information associated with the object may include a three-dimensional model of the object stored in a three-dimensional object database, or a model stored in a database including shapes of objects”, and/or Col. 11, lines 63-67, “performing a search of a database for information associated with the object, for example, a document search, an image search, video search, audio search, or product search may be performed based on a model of the object”, and/or Col. 13, lines 16-26, “perfom1ing a search of a database for information associated with the object”).
The examiner notes that the prior arts, the teaching of Francis and the teaching of Kohler teaches the general conditions of the claimed invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Francis with the teaching of Kohler to incorporate the feature in order to complete a task utilizing the object using semantic information.

Claim 12. The teaching of Francis as modified by the teaching of Kohler teaches the robot according to claim 11, wherein, the instruction program, when being executed by the at least one processor, cause the at least one processor to perform the steps of:
searching for the 3D model corresponding to the article to be searched in a network if the 3D model corresponding to the article to be searched is not found in the local 3D model set(See Francis, Col. 12, lines 49-51, “the robot may query the cloud to identify an object and details of the object to enable the robot to interact with the object”, and/or see Kohler, Col. 11, lines 63-67, Col. 12, lines 1-7, discloses “product search may be performed based on a model of the object and a web search may be performed using an internet search engine”. The examiner notes that the prior arts, the teaching of Francis and the teaching of Kohler teaches the general conditions of the claimed invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Francis with the teaching of Kohler to incorporate the feature in order to complete a search task more productively);
if the 3D model corresponding to the article to be searched is searched out in the network, using the searched 3D model as the 3D model corresponding to the article to be searched (see Kohler, Col. 11, lines 63-67, Col. 12, lines 1-7, discloses “product search may be performed based on a model of the object);
storing the searched 3D model to the local 3D model set (See Kohler, Col. 3, lines 55-58, “the information associated with the object may include a three-dimensional model of the object stored in a three-dimensional object database”);
searching for a picture corresponding to the article to be searched in the network if the 3D model corresponding to the article to be searched is not searched out in the network (See Kohler, Col. 4, lines 4-30, “results of the search is received from webpage” and/or see Col. 14, lines 40-42, “the cloud may be able to identify a television and provide a three-dimensional model of the television”); and
acquiring a 3D model corresponding to the article to be searched established based on the picture at a cloud end (See Francis, Col. 14, lines 26-35, “server on the cloud may interpret objects, and farther, shapes can be matched with a three-dimensional warehouse or database of objects to identify representations of the point maps”, and/or Col. 15, lines 8-15, “shapes can be matched with a 3D warehouse of objects to identify representations of the point clouds”, and/or see Kohler, Col. 13, lines 27-45, Col. 14, lines 32-42, “the robot may receive a three-dimensional model of the object from the cloud”); and
storing the established 3D model to the local 3D model set (See Kohler, Col. 3, lines 55-58, “the information associated with the object may include a three-dimensional model of the object stored in a three-dimensional object database”).
The examiner notes that the prior arts, the teaching of Francis and the teaching of Kohler teaches the general conditions of the claimed invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Francis with the teaching of Kohler to incorporate the feature in order to complete a search task more productively.

Claim 13. The teaching of Francis as modified by the teaching of Kohler teaches the robot according to claim 10, wherein the determining the search task group for searching for the article to be searched comprises: 
determining the search task group for searching for the article to be searched based on a priority of the search task and priorities of tasks currently performed by other robots (See Francis, Col. 23, lines 10-57, Col. 24, lines 21-63, discloses all conditions for the claimed invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Francis with the teaching of Kohler to incorporate the feature in order to complete a search task more productively).

Claim 14. The teaching of Francis as modified by the teaching of Kohler teaches the robot according to claim 10, wherein the searching for the article to be searched based on the acquired 3D model and in combination with the search task group comprises:
determining a search region corresponding to at least one robot in the search task group See Francis, Col. 17, lines 24-34, “the user may request the robot to perform a mapping and inventory of objects in the bedroom” and/or see Col. 21, lines 15-29, “the robot to retrieve an object (e.g., a Phillips-head screwdriver) from an area (e.g., the garage)”);
sending a search instruction to the at least one robot in the search task group, such that each robot in the search task group performs searching in the corresponding search region based on the 3D model (See Francis, Col. 4, lines 36-37, “the robot may receive a command to retrieve a soda from the refrigerator”, and/or Col. 12, lines 10-18, and/or Col. 18, lines 28-31, “the robot may query another robot directly to request information about the object”, and see Col. 19, lines 32-33, “the cloud may send to the robot instructions that are associated with the situational information and executable by the robot”. Additionally, see Kohler, Col. 7, lines 13-14, “control the robotic device 200 based on the program instructions”, Col. 14, lines 22-31, “the robot may query another robot directly to request information about the object” and Col. 12, lines 54-55, “a search may be performed based on a model of the boots”).
The examiner notes that the prior arts, the teaching of Francis and the teaching of Kohler teaches the general conditions of the claimed invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Francis with the teaching of Kohler to incorporate the feature in order to complete a search task more productively.

Claim 15. The teaching of Francis as modified by the teaching of Kohler teaches the robot according to claim 10, wherein the searching for the article to be searched based on the acquired 3D model and in combination with the search task group comprises:
acquiring a monitoring picture captured by a monitoring system (See Francis, Col. 11, lines 59-62, Col. 13, lines 41-42, Col. 16, lines 64-67, “a robot may capture many images of objects using any number of sensors, such as a camera (still pictures or video feeds), infrared sensors, etc. and performing object recognition and location of the object); and
searching for the article to be searched corresponding to the 3D model based on the monitoring picture (See Francis, Col. 13, lines 41-42, Col. 16, lines 64-67, “a robot may capture images of objects and performing object recognition and location of the object, and see Kohler, Col. 4, lines 15-16, Col. 11, lines 63-67, “the search may be performed based on the model”). The examiner notes that the prior arts, the teaching of Francis and the teaching of Kohler teaches the general conditions of the claimed invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Francis with the teaching of Kohler to incorporate the feature in order to complete a search task more productively.

Claim 16. The teaching of Francis as modified by the teaching of Kohler teaches the robot according to claim 10, wherein the searching for the article to be searched based on the acquired 3D model and in combination with the search task group comprises:
acquiring a history position set corresponding to the article to be searched, wherein the history position set is configured to record at least one history position of the article to be searched and a search count that the article to be searched is searched out at each history position (See Francis, Col.29, lines 57-67, and Col. 30, lines 1-14 discloses the general conditions of the claimed feature and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Francis with the teaching of Kohler to incorporate the claimed feature in order to complete a search task more productively); and
sending a search instruction to the at least one robot in the search task group, such that each robot in the search task group searches for the article to be searched based on the 3D model and in combination with the history position set (See Francis, Col. 12, lines 10-18, Col. 18, lines 28-31, and/or see Kohler, Col. 7, lines 13-14, Col. 14, lines 22-31, Col. 12, lines 54-55, discloses the general conditions of the claimed feature and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Francis with the teaching of Kohler to incorporate the feature in order to complete a search task more productively). The examiner notes that the prior arts, the teaching of Francis and the teaching of Kohler teaches the general conditions of the claimed invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Francis with the teaching of Kohler to incorporate the feature in order to complete a search task more productively.

Claim 17. The teaching of Francis as modified by the teaching of Kohler teaches the robot according to claim 16, wherein when the search result comprises information indicating that the article to be searched is searched out, the instruction program, when being executed by the at least one processor, cause the at least one processor to perform the steps of:
judging whether a position where the article to be searched is searched out pertains to the history position set (See Francis, Col. 19, lines 11-34, “analyze (1) how the robot has interacted with the object in the past, (2) what the interaction included, (3) what environment the interaction occurred in, etc. In embodiments, the cloud may identify and send to the robot instructions that are associated with the situational information and executable by the robot”);
updating the search count corresponding to the position where the article to be searched is searched out if the position pertains to the history position set (See Francis, Col. 27, lines 19-32); and
recording the position where the article to be searched is searched out in the history position set and the search count corresponding to the position if the position does not pertain to the history position set (See Francis, Col. 21, lines 55-60, “The global database may include situational data that the server may use to maintain a historical record or log of objects, object locations, interactions between a robot and the object, timestamps associated with the interaction, etc.”). The examiner notes that the prior arts, the teaching of Francis and the teaching of Kohler teaches the general conditions of the claimed invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Francis with the teaching of Kohler to incorporate the feature in order to complete a search task more productively.

Claim 18. The teaching of Francis as modified by the teaching of Kohler teaches the robot according to claim 10, wherein when the search result comprises information indicating that the article to be searched is searched out, the instruction program, when being executed by the at least one processor, cause the at least one processor to perform the steps of:
generating a prompt message indicating that the article to be searched is searched out (See Francis, Col. 4, lines 38-40, “The robot may send the command to the server as an input or may optionally use the robot's database of the area to recognize the refrigerator and the soda”, and/or see Col. 22, lines 60-67, col. 23, lines 1-9, “the feedback may be used to confirm data associated with the recognized object, update data associated with the recognized object. The robot may use the identifier to recognize the object to a predetermined level of certainty and send intonation about the recognition of the object to the server”);
receiving a confirm message for determining the article to be searched (See Francis, Col. 18, 61-67, Col. 19, lines 1-10, “The cloud may send data associated with the recognized object to the robot, such as an identifier associated with the recognized object, one or more physical characteristics of the object, one or more instructions executable by the robot to interact with the recognized object, etc.”); and
sharing the confirm message in the search task group, such that the search task group confirms that the search task is completed (See Francis, Fig. 4, “robots may interact with the cloud and share information with other cloud computing devices”, and/or Col. 22, lines 60-62, “the feedback may be used to confirm or correct data associated with the recognized object”, and/or see Col. 9-10, “each robot 402,404,406 and 408 shares experiences with each other”).
The examiner notes that the prior arts, the teaching of Francis and the teaching of Kohler teaches the general conditions of the claimed invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Francis with the teaching of Kohler to incorporate the feature in order to complete a search task more productively.

Claim 19. Francis teaches a non-volatile computer-readable storage medium (See Col. 11, lines 40-54, “computer readable medium”), wherein the computer-readable storage medium stores computer-executable instructions processor (See Col. 7, lines 12-21, “the storage 204 may be used for compiling data from various sensors 206 of the robot and storing program instructions. The processor 202 may be coupled to the storage 204 and may be configured to control the robot based on the progran1 instructions”), which, when being executed by a computer, cause the computer to perform the steps of:
receiving a search task for searching for an article to be searched (See Abstract, and/or Col. 4, lines 22-36, and/or Col. 10, line 1, and/or Col. 12, line 26, 49-50, and/or Col. 21, lines 15-“the robot may receive a command to retrieve a soda from the refrigerator, and/or the robot identify the object”, same as claimed); 
acquiring, based on the search task, a model corresponding to the article to be searched (See Col. 12, lines 59-60, “a robot may include an application enabling the robot to identify the object based on the identifier” and/or see Col. 13, lines 41-49, and/or Col. 16, lines 63-67, “the robot  may capturing images and identify objects within image and provide annotations (such as mass, shape, material, etc.) of the objects”, and/or see Col. 15, lines 8-15, “a robot builds shapes and appearances of all objects in a scene and performs object recognition, and further, shapes can be matched with a 3D warehouse of the object”, which constitutes the same as claimed);
determining a search task group for searching for the article to be searched (See Col. 12, lines 10-18, “the robot may query the cloud with a captured image to identify an object”, and/or the robot may query another robot directly to request information about the object, such as an image of an alternate view of the object”, and/or see Fig. 4, Col. 9-10, “robots 402, 406, and 408 have captured images of the objects from a different perspective, and the robot 404 can download data indicating images seen by the other robots 402, 406, and 408 and identify an object using various views”, same as claimed); and
searching for the article to be searched based on the acquired model (See Col. 12, lines 10-18, 49-54, “the robot may query the cloud with a captured image to identify an object”) and in combination with the search task group, wherein the search task group shares a search result in the process of searching for the article to be searched (See Col. 3, lines 66-67, Col. 4, lines 1-11, and/or Fig. 4, Col.9, lines  35-43,  “robots may interact with the cloud and share information with other cloud computing devices”).
The teaching of Francis teaches searching for an article (See Col. 12, lines 59-60, Col. 13, lines 1-3, 43-45, Col. 19, lines 35-45, “robot identify an object”).  Nevertheless, the teaching of Francis does explicitly spell out, “3D model, and searching for the article based on the 3D model”.
However, Kohler et al. (US 8,386,079) teaches, 3D model (See Col. 3, line 56, and/or Col. 11, lines 48-49, and/or Col. 14, lines 32-42, and/or Col. 16, lines 23-27, discloses “thee-dimensional model”), and searching for the article based on the 3D model (See Col. 4, lines 15-16, and/or Col. 16, lines 28-35, “the search may be performed based on the model” and/or see Col. 12, lines 3, “three-dimensional object search” and/or Col. 12, and in lines 21-22, “the results of the search may include three-dimensional objects”, and/or see Col. 12, lines 54-61, “search may be performed based on a model of the boots”).
The examiner notes that the prior art, the teaching of Kohler teaches the general conditions of the claimed invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Francis with the teaching of Kohler to incorporate the feature in order to determine semantic information associated with object to be used by the robot to complete a task.

Claim 20. The teaching of Francis as modified by the teaching of Kohler teaches the non-volatile computer-readable storage medium according to claim 19, wherein the computer-executable instructions when being executed by a computer, cause the computer to perform the steps of:
finding the 3D model corresponding to the article to be searched in a local 3D model set (See Francis, Col. 31-32, “The robot 1400 may search the local database and determine that "soda" may be related to a "soda bottle" or a "soda can." The robot 1400 may also search the local database for fridge”, and see Kohler, Col. 11, lines 38-41, “The model of the object may be received by a server or by the robotic device from a database storing three-dimensional models of objects in some instances”, and Col. 14, lines 32-38, “the robotic device 600 may receive data from the cloud describing two-dimensional and/or three-dimensional model of the object, data indicating an identity of an object in the image, or other information related to or associated with characteristics about the object”); and
using the found 3D model as the 3D model corresponding to the article to be searched if the 3D model corresponding to the article to be searched is found in the local 3D model set (See Francis, see Col. 4, lines 29-31, “the robot may access an "office" database of objects to perform recognitions”, and/or Kohler,  Col. 3, lines 55-58, “the information associated with the object may include a three-dimensional model of the object stored in a three-dimensional object database, or a model stored in a database including shapes of objects”, and/or Col. 11, lines 63-67, “performing a search of a database for information associated with the object, for example, a document search, an image search, video search, audio search, or product search may be performed based on a model of the object”, and/or Col. 13, lines 16-26, “perfom1ing a search of a database for information associated with the object”).
The examiner notes that the prior arts, the teaching of Francis and the teaching of Kohler teaches the general conditions of the claimed invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Francis with the teaching of Kohler to incorporate the feature in order to complete a task utilizing the object using semantic information.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamada (US 2015/0274421), discloses “ARTICLE MANAGEMENT SYSTEM AND TRANSPORT ROBOT”;
Djugash (US 2014/0279733) teaches, “COMPUTER-BASED METHOD AND SYSTEM FOR PROVIDING ACTIVE AND AUTOMATIC PERSONAL ASSISTANCE USING A ROBOTIC DEVICE/PLATFORM”;
Chen (US 2018/0079081) discloses, “INVENTORY ROBOT”;

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B M M HANNAN/Primary Examiner, Art Unit 3664